FILED
                            NOT FOR PUBLICATION                               MAR 27 2014

                                                                          MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


STELLA ANJENKENG FONKENG,                        No. 10-71425

              Petitioner,                        Agency No. A097-854-014

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 7, 2014
                              Pasadena, California

Before:       KOZINSKI, Chief Judge, GRABER, Circuit Judge, and BREYER,
              Senior District Judge.**


       1. The BIA properly dismissed Petitioner Stella Fonkeng’s appeal from the

IJ’s decision denying her asylum and withholding of removal on the basis of an


          *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
          The Honorable Charles R. Breyer, Senior District Judge for the U.S.
District Court for the Northern District of California, sitting by designation.
                                                                              page 2
adverse credibility determination. See Jie Cui v. Holder, 712 F.3d 1332, 1338 (9th

Cir. 2013). The IJ and BIA found that Fonkeng lacked credibility, not because she

lied about her visa and means of travel, but because the inconsistencies directly

related to her motive for coming to the U.S. Singh v. Gonzales, 439 F.3d 1100,

1108 (9th Cir. 2006).


      2. Neither the IJ nor the BIA failed to analyze separately Fonkeng’s

Convention Against Torture claim. Farah v. Ashcroft, 348 F.3d 1153, 1156–57

(9th Cir. 2003). The IJ and BIA reviewed the extrinsic evidence of alleged past

torture against Fonkeng, including the country reports and photographs of

Fonkeng’s scars. They properly concluded that the evidence didn’t “suffice to

demonstrate that she is more likely than not to be tortured if returned to

Cameroon.”


      PETITION DENIED.